037Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response the to the Applicant’s communication filed on 06/16/2022. Claims 1, 2, 6, 7, 10, 13, 14, and 20 are amended. Claims 21-23 are new. Claims 1-23 have been examined and are pending herein.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/16/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to claims 1+ have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (U.S. Patent Publication 2018/0001208), hereinafter Thompson ‘208, in view of Thompson (U.S. Patent Publication 2014/0206428), hereinafter Thompson ‘428.

Regarding claims 1, 10, and 22 Thompson ‘208 teaches a video processing system, comprising: a content layering and mixing system for processing a set of received content streams to produce an interactive, multi-layer content session for display on a device of a user, wherein the set of received content streams includes a gambling content stream ([0066] Display 318 may show video streams from one or more content sources. Display 318 may encompass first display screen 102, second display screen 104, third display screen 106, side display screen 108, and/or another screen used for displaying video content; Fig. 1 and Abstract.  Electronic gaming device 100 may be employed on a user device such as a smartphone [0068]); and an artificial intelligence system configured to receive input of the user from a camera, wherein the artificial intelligence system is configured to recognize a user gesture using the received input of the user ([0063] The image obtained by camera 312 may be used in connection with identification device 324 using facial recognition, [0065] recognizing gesture inputs from the user); wherein the content layering and mixing system takes an action relating to the gambling content stream based on the recognized user gesture ([0096] player may utilize one or more input devices 512 and/or may utilize gestures that electronic gaming device 100, via one or more depth image sensing devices 510, recognizes in order to make inputs for a play of a game; [0129, 0147, 0211, 0212] the system learns the player’s moves). 
Thompson ‘208 fails to explicitly teach wherein the action relating to the gambling content stream comprises at least one of: enlarging a content area of the gambling content stream, moving a position of the gambling content stream, re-sizing the gambling content stream, or adjusting a transparency of the gambling content stream. 
However, Thompson ‘428 teaches reconfiguring placement of media streams, i.e. moving a position of the gambling content ([0030]). A player gestures a wager confirmation via an input device which in turn may reconfigure placement of media streams ([0050]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, to combine the teaching in Thompson ‘208 with the teachings of Thompson ‘428, for the purpose of providing a process defining deliberate movements by a player as gesturing inputs, in order to avoid misinterpreted inputs, which could affect a financial position of a player.
In regards to independent claim 10, analyzing received input of the user from a camera to recognize a user gesture (Thompson ‘208 [0063,0065]); and taking an action relating to the gambling content stream based on the recognized user gesture (Thompson ‘428 [0192] the game logic controller may interpret the data from the sensors and determine that a player moved their hand from a first point to a second point, and then may further determine that this action is a recognized action for performing a first command in a play of a game).
In regards to independent claim 22, wherein the artificial intelligence system is further configured to define, from another input of the user from the camera, a hand sequence to avoid accidental betting (Thompson ‘428 [0212-0214] adding unrecognized movements; a user controls their desired input, yet have sufficient control to make specific selections, and/or may correct certain inputs), and wherein the content layering and mixing system takes an action relating to the gambling content stream based on the recognized user gesture. The action taken is displaying a warning to the player or verifying a hand gesture that the player wants to make a wager ([0032]).

Regarding claims 2 and 20, Thompson ‘208 -Thompson ‘428 teaches processing the received input of the user from the camera to determine an identity of the user; and personalizing the multi-layer content session based on the identity of the user. In [0031] Identification device 118 may be utilized to determine an identity of a player. Based on information obtained by identification device 118, electronic gaming device 100 may be reconfigured, i.e. placement or rearrangement of multi-media streams.

Regarding claim 3, Thompson ‘208 -Thompson ‘428 teaches wherein personalizing the multi-layer content session comprises at least one action selected from a list consisting of: adding an icon indicating the identified user, adding an overlay to a received content stream based on the identified user, adding a highlighted element to a received content stream based on the identified user, adding marking to a received content stream based on the identified user, adding additional information to the multi-layer content session, and adding a menu for further decisions.  In Thompson ‘208, [0032] based on information obtained by identification device 118, electronic gaming device 100 may be reconfigured. For example, placement of gaming options utilized may be modified based on a player's preference data. For example, a player may have selected baseball under the sporting event preferences; electronic gaming device 100 will then automatically display the current baseball game onto side display screen 108 and/or an alternate display screen as set in the player's options. See also 0031 for more personalization or additional options based on the players identity. [0237] depth image sensing devices are utilized to display a virtual recreation of a detected image. The gaming system may display a virtual humanoid figure that simulates one or more characteristics of a detected person. For example, if a player is tall and has long hair, the gaming system may display a virtual humanoid character (e.g., avatar) that is relatively tall and/or has long hair.

Regarding claims 4 and 11, Thompson ‘208 -Thompson ‘428 teaches wherein the camera is a user-facing camera of the user device.  Thompson ‘208, Fig. 5A – multiple cameras pointing towards the player.

Regarding claims 5 and 12, Thompson ‘208 -Thompson ‘428 teaches wherein the recognized user gesture comprises: a hand gesture, an arm gesture, a head gesture, an eye movement, a leg gesture, or a body gesture. In Thompson ‘208 [0027, 0031, 0033, 0115, 0125] arm and hand movements, detected body parts that may move.

Regarding claims 6 and 13, Thompson ‘208 -Thompson ‘428 teaches wherein the action relating to the gambling content stream further comprises at least one of: omitting the display of the gambling content stream, adjusting an audio of the gambling content stream, or initiating communication with the gambling content stream.  In Thompson ‘428, displaying a warning or verification to a hand gesture/movement that a player wants to make a wager, i.e. initiating communication with gambling content stream. 

Regarding claims 7 and 14, Thompson ‘208 -Thompson ‘428 teaches wherein the action relating to the gambling content stream the multi-layer content session further comprises at least one action selected from a list consisting of: adding an icon indicating the recognized gesture, adding an overlay to the gambling content stream based on the recognized gesture, adding a highlighted element to the gambling content stream based on the recognized gesture, adding additional information to the multi-layer content session, and adding a menu for further decisions. Thompson ‘428, a game controller logic interprets a scene based on movements and/or gestures, determines that the action is a recognized action for performing a command (at least in [0026, 0190-0192, 0211]; see also fig. 9).

Regarding claims 8 and 15, Thompson ‘208 -Thompson ‘428 teaches based on the recognized user gesture, a layered output content stream.  Thompson ‘208 [0025] Electronic gaming device 100 may display one, two, a few, or a plurality of multi-media streams 110, Fig. 1. [0026] Multi-media streams may be obtained for an entertainment event, a wagering event, a promotional event, a promotional offering, an advertisement, a sporting event, any other event, and/or any combination thereof. For example, the entertainment event may be a concert, a show, a television program, a movie, an Internet event, and/or any combination thereof. In another example, the wagering event may be a poker tournament, a horse race, a car race, and/or any combination thereof. The advertisement may be an advertisement for a casino, a restaurant, a shop, any other entity, and/or any combination thereof. The sporting event may be a football game, a baseball game, a hockey game, a basketball game, any other sporting event, and/or any combination thereof. These multi-media streams may be utilized in combination with the gaming table video streams. [0035] For example, a single large image could be partially displayed on second display screen 104 and partially displayed on third display screen 106, so that when both display screens are put together they complete one image. Electronic gaming device 100 may stream or play prerecorded multi-media data, which may be displayed on any display combination.

Regarding claims 9 and 19, Thompson ‘208 -Thompson ‘428 teaches synchronizing the layered output content stream with the gambling content stream. In synchronicity - [0035] a single large image could be partially displayed on second display screen 104 and partially displayed on third display screen 106, so that when both display screens are put together they complete one image. Electronic gaming device 100 may stream or play prerecorded multi-media data, which may be displayed on any display combination. Fig. 1 and 0025, 0026 – multiple media streams together with a wagering game to be displayed simultaneously.

 Regarding claim 16, Thompson ‘208 -Thompson ‘428 teaches wherein the layered output content stream comprises at least one of a visible element or a hidden element. Thompson ‘208 [0040] Player tracking server, [0075] Reporting module for reporting data such as user interactions, user preferences, player tracking preferences, game payout, etc.

Regarding claim 17, Thompson ‘208 -Thompson ‘428 teaches wherein the hidden element comprises at least one of: tagging a content stream, adding to metadata, or annotating. Thompson ‘208 [0040] Player tracking server, [0075] Reporting module for reporting data such as user interactions, user preferences, player tracking preferences, game payout, etc.

Regarding claim 18, Thompson ‘208 -Thompson ‘428 teaches wherein the visible element comprises at least one of: circling an item, highlighting a subject, highlighting a recognized activity, or labelling an object. In Thompson ‘208 [0237] a gaming system may utilize one or more depth image sensing devices to partially or wholly display a virtual recreation of a detected image. In one example, the gaming system may display a virtual hand that moves about a displayed image based on the player's actual movement of their hand. In another example, the gaming system may display a virtual humanoid figure that simulates one or more characteristics of a detected person. For example, if a player is tall and has long hair, the gaming system may display a virtual humanoid character (e.g., avatar) that is relatively tall and/or has long hair. In another example, the gaming system may display a virtual character that mimics movement made by a detected person. For example, if a player jumps, the gaming system may present a displayed virtual character jumping. [0146] a community display device may present two virtual contestants; each one associated with a different real-world player, and may include a graphical indication of danger and/or arrows to indicate to the players that they are positioned too close to each other for an upcoming play of a community game

Regarding claim 21, Thompson ‘208 -Thompson ‘428 teaches wherein the artificial intelligence system is further configured to define, from another input of the user from the camera, a hand sequence to avoid accidental betting (Thompson ‘428 [0026, 0127, 0212, 0214] a user controls their desired input, yet may have sufficient enough control to make specific selections, and/or may correct certain inputs).  

Regarding claim 23, Thompson ‘208 -Thompson ‘428 teaches wherein the action relating to the gambling content stream comprises at least one of: enlarging a content area of the gambling content stream, omitting the display of the gambling content stream, moving a position of the gambling content stream, re-sizing the gambling content stream, adjusting a transparency of the gambling content stream, adjusting an audio of the gambling content stream, or initiating communication with the gambling content stream (Thompson ‘428 -  The action taken is displaying a warning, i.e. initiating communication, to the player or verifying a hand gesture that the player wants to make a wager ([0032]); Reconfiguring placement of media streams ([0030]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE SOMERA whose telephone number is (571)270-0417. The examiner can normally be reached M-F (9:00 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CAROLINE SOMERA
Examiner
Art Unit 2421



/CAROLINE SOMERA/Examiner, Art Unit 2421                                                                                                                                                                                                        /NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421